21-10561-mew         Doc 8       Filed 03/25/21 Entered 03/25/21 21:59:29              Main Document
                                              Pg 1 of 3
                                                         Hearing Date: March 26, 2021 at 3:00 p.m. (EST)


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, New York 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Amanda C. Glaubach

Proposed Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                 Chapter 11

GREENSILL CAPITAL INC.,                                Case No.: 21-10561 (MEW)

                         Debtor.1                      Related Docket Nos. 3, 4, 6, 7


                          NOTICE OF TELEPHONIC HEARING ON
                       “FIRST-DAY” APPLICATIONS AND MOTIONS

                PLEASE TAKE NOTICE that on March 25, 2021 (the “Petition Date”),

the above-captioned debtor and debtor-in-possession (the “Debtor”) filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code in the United

States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”).

                PLEASE TAKE FURTHER NOTICE that on the Petition Date, the

Debtor filed, or plans to file, among other items, the applications and motions that are

listed on Exhibit A hereto (collectively, the “First Day Pleadings”) and the Declaration

of Matthew Tocks Pursuant to Bankruptcy Rule 1007-2 and in Support of the Debtor’s

Chapter 11 Petition and First Day Pleadings (the “First Day Declaration”).




1
    The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s corporate
    headquarters is located at 2 Gansevoort Street, New York, New York 10014.
21-10561-mew      Doc 8    Filed 03/25/21 Entered 03/25/21 21:59:29         Main Document
                                        Pg 2 of 3



              PLEASE TAKE FURTHER NOTICE that a telephonic hearing to consider

the relief requested in the First Day Pleadings will be held on March 26, 2021, at

3:00 p.m. (prevailing Eastern Time), or as soon thereafter as counsel can be heard,

before the Honorable Michael E. Wiles, United States Bankruptcy Judge for the

Southern District of New York, One Bowling Green, New York, New York 10004, via

Court Solutions LLC at www.court-solutions.com. Instructions to register for Court

Solutions LLC are attached to Gen. Ord. M-543.

              PLEASE TAKE FURTHER NOTICE that Gen. Ord. M-543, along with

other temporary procedures implemented by the Bankruptcy Court in connection with

the COVID-19 pandemic (including electronic filing procedures for pro se parties) can be

found by visiting www.nysb.uscourts.gov (the “Bankruptcy Court’s Website) and

clicking on the “Coronavirus COVID-19 Protocol” banner.

              PLEASE TAKE FURTHER NOTICE that copies of the First Day

Pleadings and First Day Declaration can be viewed and/or obtained by (i) accessing the

Bankruptcy Court’s Website for a fee, (ii) visiting the website for the Debtor’s chapter 11

case at https://cases.stretto.com/greensill, or (iii) contacting the Office of the Clerk of

the United States Bankruptcy Court, Southern District of New York. Please note that a

PACER password is required to access documents on the Bankruptcy Court’s Website.



                              [concludes on following page]




                                              2
21-10561-mew   Doc 8   Filed 03/25/21 Entered 03/25/21 21:59:29   Main Document
                                    Pg 3 of 3



Dated: New York, New York
       March 25, 2021
                                    GREENSILL CAPITAL INC.,
                                    Debtor and Debtor in Possession
                                    By its Attorneys
                                    TOGUT, SEGAL & SEGAL LLP,

                                    By:

                                    /s/ Kyle J. Ortiz
                                    ALBERT TOGUT
                                    KYLE J. ORTIZ
                                    BRYAN M. KOTLIAR
                                    AMANDA C. GLAUBACH
                                    One Penn Plaza, Suite 3335
                                    New York, New York 10119
                                    Telephone: (212) 594-5000




                                       3
